UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33678 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5980 Horton Street, Suite 550, EmeryvilleCA94608 (Address of principal executive offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (510) 899-8800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes[ ] No [X] As of August 6, 2012, there were 28,959,362 shares of the registrant’s common stock outstanding. 1 NOVABAY PHARMACEUTICALS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements 1. Consolidated Balance Sheets: 3 June 30, 2012 and December 31, 2011 2. Consolidated Statements of Operations and Comprehensive Loss: 4 Three and six months ended June 30, 2012 and 2011, and for the cumulative period from July 1, 2002 (inception) to June 30, 2012 3. Consolidated Statements of Cash Flows: 5 Six months ended June 30, 2012 and 2011, and for the cumulative period from July 1, 2002 (inception) to June 30, 2012 4. Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 PART II OTHER INFORMATION Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securiteis and Use of Proceeds 40 Item6. Exhibits 40 SIGNATURES 41 EXHIBIT INDEX 42 Unless the context requires otherwise, all references in this report to “we,” “our,” “us,” the “Company” and “NovaBay” refer to NovaBay Pharmaceuticals, Inc. and its subsidiaries. NovaBay®, NovaBay Pharma®, AgaNase®, Aganocide®, NeutroPhase®, AgaDerm®, Going Beyond AntibioticsTM, BaynovationTM,UrovationTM and DermavationTM are trademarks of NovaBay Pharmaceuticals, Inc.All other trademarks and trade names are the property of their respective owners. 2 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (in thousands, except per share data) (unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable 9 3 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenues - non-current Deferred rent 50 Warrant liability Total liabilities Stockholders' Equity: Preferred stock, $0.01 par value; 5,000 shares authorized; none outstanding at June 30, 2012 and December 31, 2011 — — Common stock, $0.01 par value; 65,000 shares authorized at June 30, 2012 and December 31, 2011; 28,868 and 28,587 issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) Three Months Ended June 30, Six Months Ended June 30, CumulativePeriod from July1, 2002 (inception) to (in thousands, except per share data) June 30, 2012 Revenue: License and collaboration revenue $ Other revenues 15 — 19 11 45 Total revenue Operating expenses: Research and development General and administrative Total operating expenses Operating income (loss) Non-cash loss (gain) onchange infair value of warrants — — ) Other income (expense), net 27 ) 22 ) Income (loss) before income taxes ) Provision for income taxes (6
